Reese, C. J.,
concurring.
Having dissented from the decisions in the former presentations of this case, I do not deem it necessary to restate my views upon the merits. I agree to the opinion *754upon the express consideration that, should plaintiff submit to another examination and the application be accepted, he shall receive a policy without further cost or expense to him than if a policy had been issued upon the first examination, and that the annual premium be not increased. Should defendant fail or refuse to accede to these conditions it is liable to plaintiff for a return of the advance premium paid with legal interest from the time of payment.